Exhibit SCHEDULE D-1 CHANGE ORDER PROJECT NAME:Sabine Pass LNG Receiving, Storage and Regasification Terminal OWNER:Sabine Pass LNG, L.P. CONTRACTOR:Bechtel Corporation DATE OF AGREEMENT: December 18, 2004 CHANGE ORDER NUMBER: SP/BE-062 DATE OF CHANGE ORDER: July 27, 2009 Resolution of Claims for Final Completion The Agreement between the Parties listed above is changed as follows: Owner and Contractor agree to implement the following changes in connection with the Agreement.To the extent the changes set forth herein conflict with any of the terms and conditions set forth in the Agreement, the changes herein shall be controlling. 1.Owner and Contractor agree to increase the Contract Price in the amount of $727,680 in order to resolve the payment disputes between the Parties for the items listed in the attached “Schedule of Resolved Trends and Issues.”For purposes of clarity, the foregoing increase to the Contract Price is solely a resolution for payment disputes between the Parties with respect to the amount owed under the Agreement for the items listed in the aforementioned schedule and in no way impairs, waives or otherwise resolves any other claims or causes of actions which either Party may have now or in the future arising out of or related to the Work, including, but not limited to, any Warranty claims or any claims for indemnification pursuant to Article 17 of the Agreement. 2. Owner agrees that Target Completion was achieved by July18, 2008 and the Schedule Bonus of $12,000,000 has been earned, of which Owner has paid $9MM and shall pay Contractor the remaining amount of $3MM prior to, or concurrent with, Owner’s final payment under Article 7.3 of the Agreement.For purposes of clarity, the aforementioned Schedule Bonus of $12,000,000 is an amount that is not included within, and is a payment in addition to, the Contract Price. Adjustment to Contract Price The original Contract Price was $646,936,000 Net change by previously authorized Change Orders (#SP/BE-002 to 028, 031, 033 thru 035; 037 thru 061) $178,217,967 The Contract Price prior to this Change Order was $825,153,967 The Contract Price will be increased by this Change Order in the amount of $727,680 The new Contract Price including this Change Order will be $825,881,647 Adjustment to dates in Project Schedule The Target Bonus Date will be unchanged and is July 18, 2008. The Guaranteed Substantial Completion Date will be unchanged and is June 13, Adjustment to other Changed Criteria: No Change Adjustment to Payment Schedule: No Change Adjustment to Minimum Acceptance Criteria: No Change Adjustment to Performance Guarantees:No Change Adjustment to Design Basis: No Change. Other adjustments to liability or obligation of Contractor or Owner under the Agreement:As modified by this Change Order. This Change Order shall constitute a full and final settlement and accord and satisfaction of all effects of the change as described in this Change Order upon the Changed Criteria set forth herein. Change Order # 62 Page 1 of 3 Upon execution of this Change Order by Owner and Contractor, the above-referenced change shall become a valid and binding part of the original Agreement without exception or qualification, unless noted in this Change Order.Except as modified by this and any previously issued Change Orders, all other terms and conditions of the Agreement shall remain in full force and effect.This Change Order is executed by each of the Parties’ duly authorized representatives. /s/CHARIF SOUKI /s/MITCH CLAYMAN *Charif Souki Contractor Chairman Mitch Clayman August 11, 2009 Name Date of Signing Project Manager Title August 17, 2009 /s/KEITH TEAGUE Date of Signing *Keith Teague Senior Vice President August 11, 2009 Date of Signing /s/ED LEHOTSKY *Ed Lehotsky Owner Representative August 4, 2009 Date of Signing * Required Owner signature – Mr. Teague may sign on behalf of Mr. Souki during Mr.
